Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly ”a stowage and removal system for rollable containers in a vehicle, the system comprising…a depression…the depression extending along a longitudinal axis…the removal control element pivoting about the longitudinal axis of the depression”, in combination with the remaining elements and limitations as described in Independent Claim 1.  

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 9, 2022